Case 1:20-cv-23564-MGC Document 77 Entered on FLSD Docket 07/27/2021 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                              Case No.: 1:20-cv-23564-MGC

   DAVID WILLIAMS and CAROLL
   ANGLADE, THOMAS MATTHEWS,
   MARTIZA ANGELES, and HOWARD
   CLARK, on behalf of himself and all others
   similarly situated,

   Plaintiffs,

   v.

   RECKITT BENCKISER LLC and
   RB HEALTH (US) LLC,

   Defendants.


   Theodore H. Frank,

   Objector.


                           OBJECTOR THEODORE H. FRANK’S
                 NOTICE OF FILING CORRECTED BEDNARZ DECLARATION
        Objector Theodore H. Frank hereby files this corrected version of the Bednarz

 declaration filed at D.E. 76. Exhibit D was omitted due to a technical error.

                                                Respectfully submitted,


                                                /s/ Matthew Seth Sarelson
                                                Matthew Seth Sarelson
                                                DHILLON LAW GROUP, INC.
                                                2100 Ponce De Leon Blvd. Ste 1290
                                                Coral Gables, FL 33134
                                                Telephone: 305-773-1952
                                                Email: Msarelson@dhillonlaw.com
                                                Counsel for Objector Theodore H. Frank
